

114 SRES 608 ATS: Designating the week of September 17 through September 24, 2016, as “National Estuaries Week”.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 608IN THE SENATE OF THE UNITED STATESSeptember 29, 2016Mr. Whitehouse (for himself, Ms. Collins, Ms. Warren, Ms. Mikulski, Mr. Murphy, Mr. Coons, Mr. Nelson, Mr. Wyden, Mr. Booker, Mr. Markey, Mr. Reed, Ms. Ayotte, Ms. Cantwell, Mrs. Murray, Ms. Hirono, Mrs. Shaheen, Mrs. Feinstein, Mrs. Boxer, Mr. Schatz, Mr. Carper, Ms. Baldwin, Mr. Brown, Mr. Blumenthal, Mr. Cardin, Mr. Menendez, Mr. Merkley, and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 16, 2016Committee discharged; considered and agreed toRESOLUTIONDesignating the week of September 17 through September 24, 2016, as National Estuaries Week.
	
 Whereas the estuary regions of the United States constitute a significant share of the economy of the United States, with as much as 43 percent of the gross domestic product of the United States generated in coastal shoreline counties;
 Whereas the population of coastal shoreline counties in the United States increased by 39 percent from 1970 to 2010 and is projected to continue to increase;
 Whereas not fewer than 2,100,000 jobs in the United States are supported by marine tourism and recreation;
 Whereas the commercial fishing, recreational fishing, and seafood industries rely on healthy estuaries and directly support 1,839,000 jobs in the United States;
 Whereas, in 2014— (1)commercial fish landings generated $5,500,000,000; and
 (2)recreational anglers— (A)took more than 68,000,000 fishing trips; and
 (B)spent $32,000,000,000; Whereas estuaries provide vital habitats for countless species of fish and wildlife, including many species that are listed as threatened or endangered species;
 Whereas estuaries provide critical ecosystem services that protect human health and public safety, including water filtration, flood control, shoreline stabilization, erosion prevention, and the protection of coastal communities during hurricanes and storms;
 Whereas the United States has lost more than 110,000,000 acres of wetland, or 50 percent of the wetland of the United States, since the first European settlers arrived;
 Whereas some bays in the United States that were once filled with fish and oysters have become dead zones filled with excess nutrients, chemical wastes, harmful algae, and marine debris;
 Whereas changes in sea level can affect estuarine water quality and estuarine habitats; Whereas the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) provides that the policy of the United States is to preserve, protect, develop, and, if possible, restore or enhance the resources of the coastal zone of the United States, including estuaries, for current and future generations;
 Whereas 25 coastal and Great Lakes States and territories of the United States operate a National Estuary Program or contain a National Estuarine Research Reserve;
 Whereas scientific study leads to a better understanding of the benefits of estuaries to human and ecological communities;
 Whereas the Federal Government, State, local, and tribal governments, national and community organizations, and individuals work together to effectively manage the estuaries of the United States;
 Whereas estuary restoration efforts restore natural infrastructure in local communities in a cost-effective manner, helping to create jobs and reestablish the natural functions of estuaries that yield countless benefits; and
 Whereas the week of September 17 through September 24, 2016, is recognized as National Estuaries Week to increase awareness among all people of the United States, including Federal Government and State and local government officials, about the importance of healthy estuaries and the need to protect and restore estuaries: Now, therefore, be it
	
 That the Senate— (1)designates the week of September 17 through September 24, 2016, as National Estuaries Week;
 (2)supports the goals and ideals of National Estuaries Week; (3)acknowledges the importance of estuaries to sustaining employment in the United States and the economic well-being and prosperity of the United States;
 (4)recognizes that persistent threats undermine the health of the estuaries of the United States; (5)applauds the work of national and community organizations and public partners that promote public awareness, understanding, protection, and restoration of estuaries;
 (6)reaffirms the support of the Senate for estuaries, including the scientific study, preservation, protection, and restoration of estuaries; and
 (7)expresses the intent of the Senate to continue working to understand, protect, and restore the estuaries of the United States.